Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 1 of 34 PageID #: 1354




                 Attachment 7
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 2 of 34 PageID #: 1355




                                                                 July 2015



         Qualitative Study on Cigarettes
                          and Smoking:
                Knowledge, Beliefs, and
                         Misperceptions
                            Focus Group Summary Report
                                                                  Prepared for

                                             Food and Drug Administration
                                              Center for Tobacco Products

                                                            David Portnoy
                                                         Office of Science
                                                                        and
                                                           Shireen Ahmad
                                       Contracting Officer Representative
                                             10903 New Hampshire Avenue
                                                          Silver Spring, MD
                                                                      20903

                                                                  Prepared by

                                                       Denise Dickinson, MPH
                                                              Kim Hayes, MPH
                                               Jennifer Alexander, MSW, MPH
                                                         Paula Eguino-Medina
                                                     James Nonnemaker, PhD
                                                           Lindsay Olson, MPH
                                                            Claudia Squire, MS

                                                          RTI International
                                            Research Triangle Park, NC 27709

                                            RTI Project Number 0212926.022
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 3 of 34 PageID #: 1356




                                               3. FINDINGS

 This section addresses key findings across four major topic areas:

     ▪    beliefs about the harms of smoking,

     ▪    general impressions about cigarette pack warnings,

     ▪    reactions to cigarette pack warning statements, and

     ▪    attitudes toward sources of warning messages.

 For each major topic area, we identify and describe subtopic findings across the FGs.
 Although the study was not designed to identify group differences, findings were examined
 to identify differences, if any, among age groups (older adults and younger adults vs.
 adolescents) and tobacco user subgroups (adolescent smokers and susceptible groups).
 Some differences emerged between adults and adolescents, so, where appropriate, findings
 are discussed by age group. In those cases, references to “adults” pertain to both younger
 adult groups and older adult groups.

                                                  Key Findings
 The purpose of this study was to gain a better understanding of knowledge, beliefs, and misperceptions about
 cigarettes and cigarette smoking. The findings from these FGs may be used to inform future studies and guide the
 development of FDA’s activities directed at the consumer.
 Beliefs About the Harms of Smoking
        Participants mentioned numerous health effects of smoking, including lung cancer; heart disease or
         cardiovascular disease; throat cancer; gum disease; mouth or oral cancer; cancer (general); and lung
         disease, lung problems, or respiratory problems.
        Participants believed that the likelihood of experiencing health effects from smoking depends on how much
         or how often people smoke, how long they have smoked and whether they quit.
        In general, participants believed that health effects were more likely to happen to smokers compared with
         nonsmokers who are exposed to secondhand smoke.
        The conditions most often linked to exposure to secondhand smoke were lung disease, lung problems, and
         respiratory problems; asthma; heart disease; lung cancer; and birth defects or problems for the fetus.
        Other common concerns about smoking included the stigma associated with being a smoker and concerns
         about the effects of smoking on one’s appearance.
 General Impressions About Cigarette Pack Warnings
        When asked for their thoughts about current cigarette pack warnings, participants said that they typically
         did not pay attention to the warning statements. They noted that this was because of the small size of the
         warning statements, the length of time the statements have been used, and the nonspecific nature of the
         wording.
        Many participants mentioned that the current warning statements are not as powerful as the smoking
         prevention ads on television, highlighting the graphic images of health effects from smoking.
        Participants also compared warning statements on cigarette packs in the United States with those in other
         countries and believed that the larger, graphic warnings would be more effective in dissuading people from
         smoking.
        A few participants said that the statements are best used for preventing youth from initiating smoking.
        Across all groups, the “Surgeon General” was one of the first things participants mentioned spontaneously
         when the topic of warnings on cigarette packs or ads was brought up. Participants usually identified the
         position as that of a government official, but most participants were unsure of the specific roles and
         responsibilities of the Surgeon General.
 Reactions to Cigarette Pack Warning Statements
        Participants consider the statements that present new information to be the most attention-grabbing.



                                                                                                                  6
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 4 of 34 PageID #: 1357
                                                                                             Section 3 — Findings



        However, participants often questioned the believability of some of these novel statements.
       There was a widespread negative reaction to statements of the type “X causes Y” (e.g. “cigarettes cause,”
        “smoking causes,” “tobacco smoke causes,” or “secondhand smoke causes” … [specific disease / health
        effect])
       Participants expressed a desire for more information about the relationship between the amount and
        duration of smoking (or secondhand smoke exposure) to the health effects of smoking (or secondhand
        smoke exposure).
       Participants had positive reactions to aspects of statements that showed a mechanism of effect. They often
        stated that they wanted to know ”how” smoking cigarettes or secondhand smoke was related to the health
        effect being presented.
       Participants were most receptive to statements relating to pregnancy and children and indicated that the
        statements would make them more mindful about smoking around children.
       Adolescents were more likely to believe the statements than adults.
       Some participants indicated that larger, graphic warnings would be more effective at getting their attention
        and would be more believable.
 Attitudes Toward Sources of Warning Messages
       When asked who they thought these warning statements came from if they saw them on a cigarette pack,
        the entities that groups most often mentioned were “the government,” the Surgeon General and the FDA.
       Participants in all segments mentioned doctors or other medical experts as a source from which the warning
        statements would be believable.




 3.1       Beliefs About the Harms of Smoking
 This section encompasses two subtopic areas:

    ▪    beliefs about health effects of smoking and

    ▪    beliefs about other harms of smoking.

 3.1.1     Health Effects
 Participants were asked what first came to mind when they thought of cigarettes, and, in
 particular, what concerns they had about cigarette smoking. The moderator recorded
 answers on a whiteboard as participants called out their concerns. The moderator probed for
 health effects of smoking in particular. Participants named the following health effects (in
 approximate order of frequency of mention):

    ▪    lung cancer

    ▪    heart disease or cardiovascular disease

    ▪    throat cancer

    ▪    gum disease

    ▪    mouth or oral cancer

    ▪    cancer (general)

    ▪    lung disease, lung problems, or respiratory problems

    ▪    emphysema

    ▪    blood pressure



                                                                                                                   7
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 5 of 34 PageID #: 1358
                                                                                  Section 3 — Findings



    ▪       Appendix M: Attention-grabbing Worksheet Data—Adults

    ▪       Appendix N: Attention-grabbing Worksheet Data—Adolescents

 The 26 statements are grouped by theme. The findings for each statement are preceded by
 information regarding the statement grouping (list) and the FG segments that viewed the
 statement.

 3.3.1       Lung Disease
 3.3.1.1 Cigarettes Cause Fatal Lung Disease

                  Lists                                          Segments

        ▪   Adult A                        ▪   2 older adult groups; 2 younger adult groups

        ▪   Adolescent A                   ▪   Adolescent male susceptible; adolescent male smoker




 Most participants, both adults and adolescents, understood the meaning of “lung disease”
 and “fatal.” Some participants mentioned “cancer.” Others described the lungs failing or
 described specific diseases, such as COPD.

    •       “Your lungs fail and you can’t breathe.” (younger adult, Baltimore)

    •       “You’re going to die from smoking. Smoking kills.” (older adult, Memphis)

 Many of the adults did not find the statement believable. Their comments suggested that
 the primary reason they didn’t believe it was that it was too definitive.

    •       “The minute you pick up a cigarette, you take that drag, you’ve got emphysema.”
            (younger adult, Portland)

 However, some adults did believe the statement. Some of those who believed it mentioned
 that they knew people who had experienced the effects.

 Adolescents tended to believe the statement, although one adolescent pointed out that
 people who haven’t heard about the effects or seen them might not believe it. One
 adolescent also said that the threshold for risk should be stated.

    •       “I guess like something I would, I would want to know is, like, if that can only
            happen if it was one cigarette or like how many cigarettes would it take, like the risk
            level?” (adolescent male susceptible, Baltimore)

 Participants, both adults and adolescents, said that they would find the statement more
 believable if the word “may” or “can” was inserted before the word “cause.”

    •       “I think it’s believable, but like you said, ‘may cause fatal lung disease’ would
            probably be better.” (older adult, Baltimore)



                                                                                                     15
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 6 of 34 PageID #: 1359
                                                                                   Section 3 — Findings



 Most participants did believe that the statement applied to them; however, some young
 adults acknowledged that they did not think the threat was immediate.

    •    “I think that since we’re all young, we probably think it won’t happen until we’re
         older.” (younger adult, Baltimore)



             Worksheet                            Adult                         Adolescent

  New information                                    0.0%                             0.0%
  Top 3 attention-grabbing                         15.8%                            11.1%




 3.3.1.2 Smoking Causes Death from Lung Diseases such as Emphysema and
         Chronic Bronchitis

                Lists                                           Segments

     ▪   Adult A                          ▪   2 older adult groups; 2 younger adult groups




 Participants noted that the statement was very similar to the previous one.

    •    “The same, just more specific as to why.” (younger adult, Baltimore)

    •    “I think it’s pretty much the same thing as the first one. It’s just going into more
         detail.” (older adult, Memphis)

 However, some participants appreciated that the examples were specific. Some participants
 said that the details make the statement more believable.

    •    “It’s almost, like, more believable because it has more words and a more descriptive
         element.” (younger adult, Portland)

 Still, some participants thought the statement was too long.

    •    “Right, yeah, it’s, it’s too long and it’s, it’s, it’s all, it’s all off, the emphysema and the
         chronic bronchitis should be first, I mean, if they wanted to be effective. It should be
         absolutely first and then description afterwards.” (younger adult, Portland)

    •    “It’s too lengthy for me. I wouldn’t pay attention.” (older adult, Memphis)

 Several participants pointed out that “bronchitis” is a common ailment that is not always
 caused by smoking cigarettes.




                                                                                                    16
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 7 of 34 PageID #: 1360
                                                                               Section 3 — Findings



    •    “I know somebody with bronchitis that was born with it. He didn’t get it from
         smoking cigarettes.” (older adult, Memphis)

 A few participants made similar statements regarding a friend or relative who had
 emphysema who had not smoked. One participant said he thought the statement was a
 “scare tactic.”

 Participants again recommended that the word “can” be inserted before “causes.” Without
 the word “can,” they interpret the statement as saying that 100% of smokers will get
 bronchitis or emphysema or that all bronchitis or emphysema is caused by smoking.

 Several participants mentioned that “smoking” could refer to other substances and proposed
 the use of “cigarettes” instead.

             Worksheet                          Adult                        Adolescent

  New information                                 2.6%                            —
  Top 3 attention-grabbing                       10.5%                            —




 3.3.1.3 Smoking Permanently Damages Your Airways and Lungs

               Lists                                          Segments

     ▪   Adult A                        ▪   2 older adult groups; 2 younger adult groups
     ▪   Adolescent A                   ▪   Adolescent male susceptible; adolescent male smoker




 Many participants believed the statement, and some mentioned that they had experienced
 some lung damage or irritation. Some participants were in agreement that smoking can
 cause permanent damage.

    •    “It means once you quit, you don’t repair all the damage.” (younger adult,
         Baltimore)

 However, the most common reaction to this statement was that it contradicted information
 participants have seen on commercials and in publications that discuss the benefits of
 quitting.

    •    “Well, unless they say, I’ve read this several times, and they’ll say it on commercials,
         they say if you stop smoking for 3 weeks that, or a year, whatever, there’s a
         timeframe they give you that your lungs go back to normal. So this is, if what they
         said in the beginning was true, then this is a false statement.” (older adult,
         Baltimore)




                                                                                                  17
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 8 of 34 PageID #: 1361
                                                                               Section 3 — Findings



    •    “In my doctor’s office, there’s a chart and he has there, I don’t know the numbers
         but it tells you, you know, 1 day, 1 week, 1 month, and 1 year as to what’s healing
         in your body if you quit.” (older adult, Baltimore)

 One adult participant recommended that the statement provide more information about how
 smoking permanently damages the airways and lungs, information about the timeframe,
 and information about the relationship between the amount and duration of smoking and
 the risk.

    •    “If you smoke your entire life, you can permanently damage your airways and lungs,
         you know. If you smoke a pack of cigarettes once a month, you know, are you really
         permanently damaging your lungs, or when they say ‘permanently damage,’ how
         much damage are they talking about?...a little bit, you know, 1%, 2%, or are they
         talking about 50% or 75%?” (older adult, Memphis)

 Adolescents also had questions about how long it would take for smoking to damage the
 airways and lungs. They generally believed the statement but noted that if people smoke for
 a while but do not experience the damage, they may cease to pay attention to the
 statement.

 Another recommendation provided was to add “if you don’t quit smoking” to the statement
 or change the statement to say “smoking temporarily damages the airways and lungs.”

    •    “Yeah, I mean, I, I think, I think everyone here is aware that it does affect your
         lungs and your breathing, but people want to hear that if you do quit, like what can
         happen.” (younger adult, Portland)

    •    “Yeah, positive examples.” (younger adult, Portland)




             Worksheet                          Adult                        Adolescent

  New information                                 7.9%                           11.1%
  Top 3 attention-grabbing                       18.4%                           38.9%


 3.3.1.4 Smoking Causes COPD, a Serious Lung Disease, and Permanently Scars
         Lung Tissue

               Lists                                           Segments

     ▪   Adult A                        ▪   2 older adult groups; 2 younger adult groups

     ▪   Adolescent A                   ▪   Adolescent male susceptible; adolescent male smoker




                                                                                                  18
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 9 of 34 PageID #: 1362
                                                                               Section 3 — Findings



 One adult participant did not understand the word “scars” in this context. Some did not
 know the meaning of “COPD.” One adult participant mentioned that even if people do not
 know the acronym “COPD,” they can get a general understanding of what the statement is
 about. Most adolescents did not know the meaning of “COPD,” but understood it to be a
 serious lung disease and understood the rest of the statement. When asked if it applied to
 them, they said that it would depend on at what age they started smoking and for how long
 they smoked. Some participants said that the word “serious” was not needed because all
 lung disease is serious.

 Similar to their reactions to previous statements, participants reacted negatively to the
 absence of the word “can” or “could” before “causes.” Because they believed other things
 could cause COPD, some participants said the statement was too general. As was the case
 with the previous statement, some participants questioned the use of the word
 “permanently.”

    •   “I just don’t agree with the ‘permanently’ because I always understood, as well, that
        if you stop smoking at a certain age, if you catch it before it progresses to the fatal
        point or when you have cancer that it is irreversible, so I don’t really know if it’s
        true, but I thought if you stopped smoking at a certain age or at a certain point, you
        can reverse any damage that it does cause, and everything would be back as new,
        but if you have cancer and you’re so far gone at that point, it’s irreversible.” (older
        adult, Baltimore)


 One participant noted that the wording could make smokers defensive.

    •   “I feel like this, this ‘permanently’ and all this like, I don’t know, negative
        connotation is, is only making smokers more likely to get defensive because people
        have smoking attached to their stress level, and when they read something stressful,
        it makes them want to smoke.” (younger adult, Portland)

 Participants suggested adding “can” or “may” to this statement before “causes” and before
 “permanently” as well.




                                                                                                19
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 10 of 34 PageID #: 1363
                                                                                Section 3 — Findings



             Worksheet                           Adult                        Adolescent

  New information                                 10.5%                           22.2%
  Top 3 attention-grabbing                        15.8%                           27.8%


  3.3.2    Quitting Smoking
  3.3.2.1 Quitting Smoking Now Greatly Reduces Serious Risks to your Health

                Lists                                          Segments

      ▪   Adult C                        ▪   2 older adult groups; 2 younger adult groups

      ▪   Adolescent A                   ▪   Adolescent male susceptible; adolescent male smoker




  Most adult and adolescent participants understood this warning statement.

     •    “It would be in your best interest to stop smoking.” (older adult, Memphis)

  Most adult and adolescent participants thought the statement was believable.

     •    “And it’s very believable. It does reduce the risk.” (older adult, Portland)

     •    “I was going to say like this is just common sense. You just kind of already know
          this. I mean, like you, you know some of these other things, too, but like you already
          know that if you stop smoking now, clearly you’re going to make your health better
          in the future. So I don’t really feel like this needs to be put on a box.” (younger
          adult, Baltimore)

  Some adult and adolescent participants noted that they thought there might be a point at
  which this statement might not be true because the “damage has already been done.” Some
  participants brought up that if a person has been smoking for many years, quitting might
  not be that beneficial.

     •    “Yeah, if you’ve been smoking for like 60 years, why would it now matter? Why
          would your health, health risks reduce?” (adolescent male susceptible, Baltimore)

             Worksheet                           Adult                        Adolescent

  New information                                  5.3%                           16.7%
  Top 3 attention-grabbing                        26.3%                           11.1%




                                                                                                   20
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 11 of 34 PageID #: 1364
                                                                                    Section 3 — Findings



  3.3.2.2 Quitting Smoking Now Reduces Risk of Dying from Cancer and Heart
          Disease

                 Lists                                           Segments

      ▪   Adult C                          ▪   2 older adult groups; 2 younger adult groups
      ▪   Adolescent A                     ▪   Adolescent male susceptible; adolescent male smoker




  Most adult and adolescent participants understood this warning statement and thought the
  statement was believable.

     •    “I like this one just because it’s talking about, again, it’s talking about now but it’s
          also talking about like the risk of your future, so it’s not just talking about, you
          know, one or the other.” (younger adult, Baltimore)

  Some participants thought that the “reduces risk” part of the statement was ambiguous.

     •    “...but ‘reduces the risk,’ you know, how much of a reduction in the risk is there?”
          (older adult, Memphis)

     •    “The ‘greatly reduces’ in the last one and this one, it just says ‘reduces,’ so it’s kind
          of ambiguous, again, the extent to which it reduces something, especially
          considering that the last one said ‘serious risks,’ which I’m sure include dying from
          cancer and heart disease. So it’s like saying the same thing, but one is less than the
          other.” (adolescent male susceptible, Baltimore)

  Some participants did not think this statement was believable because they believed that if
  someone has been smoking for many years, the damage has already been done.

     •    “It’s not believable because if you’ve been smoking for a long time then the risks are
          there. Even if you haven’t been smoking for a long time, the risks are there because
          now like the lady who had the voice box or whatever, now when they play that
          commercial, they, after the commercial is done, like, they have the little deceased
          thing. I think she’s dead now. So you’re not just magically not going to die because
          you quit smoking. It’s just you’re probably not going to die as fast because the, the,
          the effects are still there, like your lungs are still like shriveled up. Your throat is still
          like horrible, so something’s still inside your body. People don’t get that.” (adolescent
          male susceptible, Baltimore)

     •    “Well, you know, they say that when you quit, if the damage is done, it’s done, you
          know. You can stop for 10 years and, you know, still have all the damage.” (older
          adult, Memphis)




                                                                                                     21
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 12 of 34 PageID #: 1365
                                                                                 Section 3 — Findings



  Some participants pointed out that this statement might be more appropriate for or
  applicable to younger smokers.

     •    “It sounds like this for people like 18 to 30 that’s what I feel like it’s for.” (younger
          adult, Baltimore)

     •    “It might come across as more true for somebody younger just starting smoking
          than it would for somebody older who’d been smoking for a long period of time.”
          (older adult, Memphis)

             Worksheet                            Adult                        Adolescent

  New information                                   5.3%                           27.8%
  Top 3 attention-grabbing                         26.3%                            0.0%




  3.3.3    Cancer
  3.3.3.1 Cigarettes Cause Cancer

                 Lists                                          Segments

      ▪   Adult B                         ▪   2 older adult groups; 2 younger adult groups

      ▪   Adolescent B                    ▪   Adolescent female susceptible; adolescent female
                                              smoker




  Participants understood the statement. Some participants, both adults and adolescents,
  believed that it was too generic or too short. Several participants used the words “blatant”
  or “blanket” to describe the statement. One younger adult participant pointed out that the
  lack of caveats such as the amount or duration of smoking can make one suspicious of the
  entire statement. However, a few participants appreciated that it was “to the point.”

  Many participants thought the statement was not believable because it said “causes” and
  not “can cause” or “may cause.” When reacting to the statement, participants commonly
  pointed out that some people smoke and do not get cancer.

     •    “It’s false. ‘It may cause cancer’ would be more, or ‘may contribute to’ would be
          more honest. Just blatantly saying that smoking a cigarette is going to give you
          cancer, period, end of sentence, is, you know, it’s just not true.” (older adult,
          Portland)

  Participants were generally comfortable with adding a “can cause” or “may cause” to the
  statement. One participant suggested the following:




                                                                                                      22
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 13 of 34 PageID #: 1366
                                                                                 Section 3 — Findings



     •    “Cigarettes are associated with an increased chance of getting cancer.” (younger
          adult, Memphis)

  Some adult participants thought that the statement would be effective in preventing
  initiation of smoking, but that it would not be effective in getting those who already smoke
  to quit.

     •    “Maybe if I was young, 14 and 15, when we were starting smoking, they certainly
          didn’t have anything like that on cigarettes.“ (older adult, Portland)

  Some adolescents mentioned that warnings such as this one are getting more common and
  therefore are not as effective as they used to be.

     •    “I think if you’re like thinking about this in terms of like an ad or a warning, it’s not
          very effective in trying to scare people because we hear it all the time now.”
          (adolescent female susceptible, Portland)

               Worksheet                          Adult                        Adolescent

  New information                                   0.0%                            4.8%
  Top 3 attention-grabbing                         12.9%                            0.0%




  3.3.3.2 Smoking Causes Many Forms of Cancer, such as Lung, Liver, Stomach, Oral,
          Cervical, Pancreatic, Kidney, Colorectal, Bone Marrow, Blood, and Bladder
          Cancer

                   Lists                                        Segments

      ▪      Adult B                      ▪   2 older adult groups; 2 younger adult groups

      ▪      Adolescent B                 ▪   Adolescent female susceptible; adolescent female
                                              smoker




  Participants generally understood the statement. One participant assumed it meant that
  smoking causes all forms of cancer. For adolescents, in particular, the link between smoking
  and some forms of cancer (e.g., bone marrow, blood, and bladder cancer) was new
  information. The term “colorectal” was not familiar to at least one adolescent.

  Adolescent participants generally believed the statement. Adult participants had mixed
  opinions about whether the statement was believable. As with the other statements, many
  participants wanted to insert the word “may” before “causes.” When presented with the
  option “smoking is a cause of…,” they generally agreed that wording was better than
  “smoking causes.” They also wanted statistics, evidence, or information on how smoking




                                                                                                  23
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 14 of 34 PageID #: 1367
                                                                                Section 3 — Findings



  causes these forms of cancer, as well as information about the relationship between the
  amount of smoking and the risks.

     •   “I mean, most people believe it but there are some skeptics that, that needs the
         proof. If you want to say ‘this will do something,’ I want the proof. Now if you say ‘it
         may do it,’ okay, I understand the may part.” (older adult, Baltimore)

     •   “I want to see the numbers of, it doesn’t, it says it causes forms of cancer, but it
         doesn’t tell you how much the person had smoked that had the cancer.” (older adult,
         Baltimore)

     •   “I’m fine with the statement, like yes, it can cause cancer. Yes, it does increase your
         risk for this, but there’s no clear indication of how it may go about causing you to get
         blood cancer or bone marrow cancer or any of these other things. It could, perhaps,
         add in like, you know, a little link to be able to look at the research that it has
         undergone to actually give this link between bone marrow cancer and actually
         smoking cigarettes. Then it’d probably be a lot better, and I’d actually see the
         connection much more clearly.” (younger adult, Memphis)

     •   “I’ve seen proof of lung cancer, but I ain’t never seen no proof of none of that.”
         (older adult, Portland)

  Specifying multiple forms of cancer increased the perception of risk for at least one adult
  participant and one adolescent participant.

     •   I think it shows that there’s that many different types, so the possibility of getting
         one of them is higher, like versus this, smokers might just think, ‘Oh, just lung
         cancer,’ like, you know, that might in their mind be like the chance of getting one
         thing is lower than getting all of these different types of cancer.” (younger adult,
         Portland)

     •   “I think this is much scarier. I mean, just because, than the previous one, because
         when you say, ‘cancer,’ it’s like they said, it’s a really broad term and it’s like, ‘Okay,
         whatever.’ But when you hear this, it’s like it can cause this and this and this and
         this and this and this, and it’s like, ‘Dang.’” (adolescent female susceptible, Portland)

  In one group, a few adult participants stated that the additional detailed information will get
  people’s attention better than the more general statements. They also pointed out,
  however, that the type would have to be larger.

  One participant also noted that the placement of the statement on a cigarette pack
  increases believability because the companies would require evidence of the correlation
  between smoking and the outcomes.




                                                                                                  24
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 15 of 34 PageID #: 1368
                                                                                Section 3 — Findings



     •    “I would definitely believe that in the context because if this is actually on tobacco
          products, then you know that there must have been push back from the tobacco
          companies, so for it to be on there, like there has to be, there has to have been lots
          of studies that have been multiply replicated and proven to be true or at least, you
          know, some sort of like significant correlation between smoking and these things.”
          (younger adult, Portland)

  Some adult participants stated that graphic images would make the statement more
  believable.

     •    “Seeing something like that ain’t going to put no fear in you. You got to visibly see
          what’s happening inside that body to scare you to stop and quit smoking.” (older
          adult, Portland)

  Some participants also had doubts about the likelihood of smoking causing cancer in organs
  besides the lungs. For example, one adult didn’t understand how smoking could cause
  bladder cancer.

     •    “Because the bladder is down there and I’m smoking up here.” (younger adult,
          Memphis)

  One participant pointed out that, to distinguish smoking tobacco from smoking other
  substances, the statement should specify “cigarettes.”

  Participants in one group also noted that participants would be more open to looking for this
  information and paying attention to it when they are ready to quit.




                Worksheet                        Adult                        Adolescent

  New information                                 58.1%                           76.2%
  Top 3 attention-grabbing                        67.7%                           52.4%




  3.3.3.3 Smoking Causes Bladder Cancer, Which Can Lead to Painful and Frequent
          Urination

                  Lists                                        Segments

      ▪   Adult B                        ▪   2 older adult groups; 2 younger adult groups

      ▪   Adolescent B                   ▪   Adolescent female susceptible; adolescent female
                                             smoker




                                                                                                   25
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 16 of 34 PageID #: 1369
                                                                                  Section 3 — Findings



  Most adult participants did not believe the statement. As was the case regarding other
  statements, participants stated that the wording implied that smoking definitely causes
  bladder cancer, which made the statement less believable. Also, many adult participants
  associated bladder cancer with drinking too much alcohol or associated it with other types of
  liquids, and therefore had a difficult time making a link between smoking and bladder
  cancer.

     •   “Now if it said ‘smoking causes more, causes you to drink more alcohol, which will
         lead to painful and frequent urination,’ that’s truthful.” (older adult, Baltimore)

     •   “I don’t see this as believable in my eyes for the simple fact, smoking causes bladder
         cancer. Bladder is normally from drinking, I mean, food and drink and that’s just me
         rationalizing in my head, that’s what would make me not believe this from, from the
         jump and it, it’s frequent urination, painful urination, smoking is inhaling, so from me
         inhaling, where would I have, what would, what would build up my bladder?” (older
         adult, Baltimore)

     •   “Again, there’s no, there’s no clear indication or explanation of how there is a link
         between smoking cigarettes and getting bladder cancer.” (younger adult, Memphis)

  Some adults were confused about the difference between “bladder cancer” and “bladder
  infections.” One participant noted that bladder cancer does not appear to be prevalent.
  Another noted that the statement was less relevant to smoking than the others.

  A few participants discussed the fact that the statement was direct, specific, and
  descriptive, which they thought would make it more attention-grabbing, especially if there
  were different statements on different cigarette packs. However, they also made comments
  indicating that the statement was lacking in additional information about some of the more
  severe consequences.

     •   “I think it’s helpful. I’m just wondering what else bladder cancer brings to the table.
         Like, you know, painful and frequent urination, you know, that’s bad but I just feel
         like there’s a little bit more, like if they were trying to make this really stick, if they
         were trying to make it like really, really stick, it would have to be a little bit more
         something else, rather than just painful and frequent urination. Like I know there’s
         other consequences, like, yeah, it might eventually kill me, as well.” (young adult,
         Portland)

  Adolescents were more likely than adults to believe the statement, particularly because they
  thought that cigarette companies would not put the statement on the packs unless they had
  to because it was true. They thought it was “random” (adolescent female smoker, Memphis)
  and “more specific” (adolescent female susceptible, Portland) than some of the other
  statements. The terms “painful” and “frequent urination” seemed to make more of an
  impression on the adolescents than on the adults.


                                                                                                   26
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 17 of 34 PageID #: 1370
                                                                                 Section 3 — Findings



     •     “Yeah, it definitely like causes an impression because you’re like, ‘Oh, I don’t want to
           be in pain.’” (adolescent female susceptible, Portland)

               o   [reply] “Yeah, or peeing a lot.” [Laughter] (adolescent female susceptible,
                   Portland)

     •     “I think this would be even more effective because who hasn’t had the ‘I accidentally
           peed in class’ trick, like [Laughter] it gets personal, no matter what you do, so.”
           (adolescent female susceptible, Portland)




               Worksheet                          Adult                        Adolescent

  New information                                  87.1%                           81.0%
  Top 3 attention-grabbing                         54.8%                           66.7%




  3.3.4     Heart Disease and Stroke
  3.3.4.1 Cigarettes Cause Strokes and Heart Disease

                   Lists                                         Segments

      ▪    Adult C                        ▪   2 older adult groups; 2 younger adult groups

      ▪    Adolescent B                   ▪   Adolescent female susceptible; adolescent female
                                              smoker




  Most participants understood this statement. Most participants also thought this statement
  was very believable.

     •     “It’s self-explanatory.” (younger adult, Baltimore)

  Some participants in the adolescent female susceptible group stated that they “don’t really
  associate [stroke and heart disease] directly with smoking.” Another participant in the group
  noted:

     •     “I never really thought of cigarettes causing strokes because it’s always been so
           focused on lungs and throat.” (adolescent female susceptible, Memphis)

  Some participants thought the statement is slightly misleading because it says “causes” and
  not “can cause” or “may cause”. When probed, all participants who disliked the use of
  “cause” thought that the statement would be improved by changing the wording to “is a
  cause of.”




                                                                                                  27
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 18 of 34 PageID #: 1371
                                                                                  Section 3 — Findings



     •    “I’m about to go to medical school, so like, I mean, they teach you that health
          effects aren’t directly related to one thing. It’s not necessarily a cause. It’s kind of, it
          would increase your risk of.” (younger adult, Memphis)

     •    “I don’t think that it, it causes, it causes every stroke and heart disease.” (older
          adult, Memphis)

     •    “They should put ‘can cause’…because it’s not automatically going to cause a stroke
          or heart disease, but they can cause stroke and heart disease.” (adolescent female
          smoker, Memphis)

             Worksheet                            Adult                         Adolescent

  New information                                  10.5%                            14.3%
  Top 3 attention-grabbing                         13.2%                            14.3%




  3.3.4.2 Smoking Causes Heart Attacks and Strokes by Clogging Your Arteries

                 Lists                                          Segments

      ▪   Adult C                         ▪   2 older adult groups; 2 younger adult groups

      ▪   Adolescent B                    ▪   Adolescent female susceptible; adolescent female
                                              smoker




  Most participants understood this warning statement. Some participants noted that they
  liked this statement better than the previous statement because it explains how smoking
  causes heart attacks and strokes.

     •    “I like that one, I think that one works better because it tells you like why it does
          those things.” (younger adult, Baltimore)

     •    “It actually tells you how it, like that’s relating what is actually happening.”
          (adolescent female smoker, Memphis)

  However, some participants thought the statement wording was slightly misleading because
  they did not think that smoking clogs arteries.

     •    “Smoking hardens your arteries. It doesn’t clog them.” (Older adult, Memphis)

     •    “It’s a little deceiving because from what I’ve been, I’ve read, smoking doesn’t really
          clog your arteries as much as it reduces the size of the arteries, making them easier
          to clog.” (older adult, Memphis)




                                                                                                   28
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 19 of 34 PageID #: 1372
                                                                                    Section 3 — Findings



      •    “Yeah, I’m, the word ‘clogging,’ it’s a little, it’s, it’s not quite accurate.” (older adult,
           Portland)

      •    “Using that statement, it’s misleading because what happens is the arteries constrict
           from the nicotine and, I don’t, I don’t know that they actually get clogged by the
           nicotine, but they will constrict, and if you’ve got any cholesterol build up, like I do
           now, then as soon as that, the arteries constrict or they’re constricted all the time
           because you constantly got the nicotine in your system. You keep replenishing it. So
           when you’re, the, the arteries actually get constricted.” (older adult, Portland)

  A few participants also noted that the statement should say “can cause” or “increases the
  risk of.”

      •    “I think, shouldn’t it say ‘it increases your risk’ because people are going to think,
           well, say they have parents who smoke, they’re going to think, ‘Well, that didn’t
           happen to them, so it’s not going to happen to me.’” (adolescent female smoker,
           Memphis)”

                Worksheet                           Adult                         Adolescent

  New information                                    26.3%                            33.3%
  Top 3 attention-grabbing                           39.5%                             9.5%




  3.3.4.3 Smoking Causes Blood Vessels to Weaken, Causing Severe Bleeding and
          Death from Ruptured Blood Vessels

                    Lists                                         Segments

       ▪      Adult C                       ▪   2 older adult groups; 2 younger adult groups




  Most participants found this warning statement to be very believable. In a few groups,
  participants thought the statement was “a little intense.” When asked what made the
  statement intense, one participant said:

      •    “Just ‘severe bleeding and death,’ I mean, just, just saying that straight out.” (Older
           adult, Portland)

  In a few groups, participants commented that this statement was “more wordy” than the
  other statements, although some participants did not find that problematic.

      •    “But it, so it tells you exactly what the consequence is, right? So I, to me, it’s wordy
           but I, it tells me what’s about to happen and it has [more of] that sense of
           immediacy than some of the other ones to me.” (younger adult, Baltimore)



                                                                                                      29
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 20 of 34 PageID #: 1373
                                                                                 Section 3 — Findings



  In one group, a few participants were confused by the statement because it seemed to be
  contradictory. One participant said, “I just want to know how it reduces blood flow but it
  causes severe bleeding at the same time.” (older adult, Portland)

             Worksheet                            Adult                        Adolescent

  New information                                  63.2%                            —
  Top 3 attention-grabbing                         55.3%                            —




  3.3.5    Pregnancy and Harm to Fetus
  3.3.5.1 Smoking during Pregnancy Can Harm Your Baby

                 Lists                                          Segments

      ▪   Adult B                         ▪   2 older adult groups; 2 younger adult groups




  Most participants understood and liked this statement.

     •    “I think that’s just so self-explanatory and so like, I think it’s factual, you know.
          There’s no arguing about it.” (younger adult, Portland)

     •    “This is the best one so far.” (older adult, Portland)

  Most participants thought this statement was very believable and clear. For many
  participants, this statement was believable because it was similar to other statements that
  they had heard regarding pregnancy and risks to a child’s health.

     •    “Today, yeah, I mean, that’s like they tell you not to drink, not to do drugs,
          strenuous exercise, there’s different things. So, you know, I can, I can certainly
          understand that statement.” (older adult, Baltimore)

     •    “[The baby] needs the nutrition from the mother and from the mother smoking,
          that’s putting, bringing in toxins into her system and that’s like when they tell a
          mother, do not drink while she’s nursing because she’s putting that to the child. If
          you’re smoking, you can harm the baby…” (older adult, Baltimore)

  When asked about why the statement is believable for them, some participants also brought
  up social norms regarding pregnant women and smoking.

     •    “I think that’s kind of one of those things where it’s like if anyone saw a woman
          noticeably pregnant and was smoking, it would like if I’m walking down the street
          and smoking, no one really says anything, but if you see a pregnant woman walking




                                                                                                  30
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 21 of 34 PageID #: 1374
                                                                                 Section 3 — Findings



         down the street smoking, someone will probably be like, ‘You shouldn’t be doing it.’”
         (younger adult, Memphis)

     •   I’ve seen pregnant women smoking cigarettes, and it just, every time I see it, it’s
         just like, I don’t know, it bothers me a lot.” (younger adult, Portland)

  Some participants found the statement believable because they had personal experiences
  and had witnessed effects of smoking on children firsthand.

     •   “Everything that I took [when I was pregnant], I was in the hospital seven times, it
         went straight to my daughter. So this is very believable for me.” (older adult,
         Portland)

     •   “Like, I’ve seen people that smoked that had babies, and it’s true.” (younger adult,
         Memphis)

     •   “Underweight babies and babies taking longer to develop than the next one.” (older
         adult, Portland)

  Some participants did not think this statement applied to males, but other participants
  thought it applied to everyone.

     •   “The only way it might apply to me is if my wife was pregnant.” (older adult,
         Baltimore)

     •   “It doesn’t apply to a man.” (older adult, Portland)

  Some participants noted that this statement was better than previous statements because
  the wording was “can” instead of “will.”

     •   “At least they did, they didn’t say ‘will hurt your baby’…they said ‘can harm your
         baby.’ So the wording’s a little better.” (older adult, Baltimore)

     •   “Yes, and they’ve also got the right word there; you got ‘can.’” (older adult,
         Portland)

  Although many participants throughout the FGs took issue with some statements being too
  absolute, one participant disagreed:

     •   “Everyone keeps bring that up about the, ‘these are absolute statements.’ I think it’s
         implied that it is like ‘may.’ Like I, I don’t read it as being like absolute.” (older adult,
         Baltimore)




                                                                                                   31
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 22 of 34 PageID #: 1375
                                                                                Section 3 — Findings



                Worksheet                        Adult                        Adolescent

  New information                                  0.0%                            —
  Top 3 attention-grabbing                        12.9%                            —




  3.3.5.2 Smoking during Pregnancy Can Stunt Your Baby’s Growth

                  Lists                                        Segments

      ▪   Adult B                        ▪   2 older adult groups; 2 younger adult groups




  Most participants thought this statement was believable.

     •    “Yeah, I mean, it’s kind of like an understood thing.” (younger adult, Memphis)

     •    “I mean, the last statement was the same way as, you know, ‘smoking causes
          cancer,’ it’s just you’ve heard it a million times.” (younger adult, Portland)

  Some participants talked about how they know there is existing evidence that this
  statement is true.

     •    “Well, there’s tons of stats out on low birth weight among women smokers.” (older
          adult, Baltimore)

  Some participants took personal experiences into account when deciding whether they
  believed the statement. In some cases, participants had experienced this outcome firsthand,
  and they believed the statement. Some participants who had not experienced the outcome
  firsthand did not believe it.

     •    “It’s not believable to me because of my own family situation. My brother, my sister,
          and I were born not low birth weight, and my mother was a smoker.” (older adult,
          Baltimore)

     •    “Well, I’m not going to get personal but one of my family members, his growth has
          been stunted. He was born premature. So I’ve seen a lot of things firsthand from
          smoking during pregnancy.” (younger adult, Memphis)

     •    “I’ve seen it to be true, not in all situations but, you know, you know, I agree with
          it.” (older adult, Portland)

  Some participants noted that this statement stood out from the rest because “babies are
  different.”




                                                                                                  32
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 23 of 34 PageID #: 1376
                                                                                 Section 3 — Findings



     •    “I just think when you bring babies into just about anything, it kind of like, it kind of
          sets everyone straight because like, like the one before, I mean, it’s like you can do
          whatever you want to yourself but when you start harming someone else, and I
          know like secondhand smoke, but I guess pregnancy is kind of a whole ‘nother
          situation.” (younger adult, Memphis)

  Some participants noted that stunted growth was a theme or health issue they had heard
  related to smoking before, but in the context of smokers.

     •    “Well, see, to me, many years ago, and I haven’t heard it lately, they used to say, ‘If
          you smoke, it’s going to stunt your growth.’” (older adult, Baltimore)

     •    “I don’t know about babies’ growth, but I know that, because I started smoking at a
          young age, and they said that it stunts your growth.” (younger adult, Memphis)

  In one group, participants thought that because this statement used the word ‘can,’ it was
  more acceptable and believable because it was a more accurate statement.

     •    “It’s the ‘can’ makes it acceptable to me because it doesn’t happen to everyone, but
          it does happen to a high percentage of people.” (older adult, Portland)

             Worksheet                            Adult                        Adolescent

  New information                                   0.0%                            —
  Top 3 attention-grabbing                          6.5%                            —




  3.3.5.3 Smoking during Pregnancy Can Lead to Deformities in Your Baby

                 Lists                                          Segments

      ▪   Adult B                         ▪   2 older adult groups; 2 younger adult groups




  Overall, participants understood this statement; however, some participants found it hard to
  believe that smoking could lead to deformities in babies. They mentioned that deformities
  were more associated with genetics, illegal drugs, or alcohol.

     •    “I’ve just never heard of cigarettes just causing, just cigarettes causing deformities.”
          (younger adult, Memphis)

     •    “Deformities generally happen from genetics.” (older adult, Portland)

     •    “So I don’t really buy that deformities are a direct cause to, to smoking, even if it
          says ‘can’ in this particular case.” (older adult, Portland)




                                                                                                  33
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 24 of 34 PageID #: 1377
                                                                                   Section 3 — Findings



     •   “We think of, we associate drinking with deformities more than smoking.” (younger
         adult, Portland)

  However, one group thought that using the word “deformities” made the statement seem
  more important.

     •   “I mean, I think it can even go further but, you know, it’s on the right, it’s on the
         right path of just really stressing the importance of it, you know. When you start to
         throw words like ‘deformities’ in there…it’s implying you’re like taking away their
         rights, like it was like them being pregnant is like you’re trapping them in a little
         jail…” (younger adult, Portland)

  Some participants used personal experiences to explain why they either believed or did not
  believe the statement.

     •   “Yes, where her child has a hurt hip, to where one of his legs are longer than the
         other and he’s missing, he has four fingers, no, three fingers and a thumb on one
         hand.” (younger adult, Memphis)

     •   “This is a personal experience. I smoked while I was pregnant. I didn’t know I was
         pregnant, but there’s nothing wrong with my child.” (younger adult, Memphis)

  One group also brought up that the statement seems to be targeted more to women than to
  men, but one participant thought it still applied to men.

     •   “Definitely sounds like it’s more targeted towards women, and so if you’re a man
         looking at that, I think it’d be real easy to just go like, ‘It doesn’t apply to me.’”
         (younger adult, Portland)

     •   “I don’t know if like I feel excluded from it, though, like it’s still good to know for me
         as well…I mean guys also have that nurturing kind of feeling, especially if, you know,
         the baby is going to be yours.” (younger adult, Portland)

  Some participants brought up that using the word “can” instead of a more absolute term
  made the statement more believable.

     •   “Yea, it’s not, it’s not an absolute since it’s not telling you that it will. It’s letting you
         know that it can.” (older adult, Baltimore)

     •   “If it said ‘if you smoke during a pregnancy your baby will definitely be deformed,’
         then I wouldn’t 100% agree with it.” (younger adult, Memphis)




                                                                                                     34
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 25 of 34 PageID #: 1378
                                                                                Section 3 — Findings



             Worksheet                           Adult                        Adolescent

  New information                                 16.1%                            —
  Top 3 attention-grabbing                        35.5%                            —




  3.3.6    Secondhand Effects on Children
  3.3.6.1 Tobacco Smoke Can Harm Your Children

                 Lists                                         Segments

      ▪   Adult A                        ▪   2 older adult groups; 2 younger adult groups




  Most participants understood and generally believed this statement. Some participants
  qualified their belief by stating that it does not necessarily harm children, but it can, or that
  the harm depends on the intensity of the smoke.

     •    “But it’s, it, it, if you’re outside on the, on the beach or whatever, I don’t see where
          it’s going to bother anybody.” (older adult, Baltimore)

  Some participants believed that for this statement, the word “can” should be deleted.

     •    “There should be no ‘can’ in this one.” (young adult, Portland)

             o   [reply] “Because their bodies, it’s still growing.” (young adult, Portland)

  One participant noted that smoke could cause asthma in children. Several participants said
  that the statement would make them more mindful about smoking around children, and
  that the statement applies to everyone, even those who do not have their own children.

     •    “It applies to everybody, if you have a heart—everybody that has a child in their
          lives or in some way, shape, or form.” (young adult, Portland)

     •    “It applies to everyone because there’s kids everywhere.” (young adult, Portland)



             Worksheet                           Adult                        Adolescent

  New information                                  2.6%                            —
  Top 3 attention-grabbing                        21.1%                            —




                                                                                                 35
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 26 of 34 PageID #: 1379
                                                                               Section 3 — Findings



  3.3.6.2 Secondhand Smoke Causes Respiratory Illness in Children

                Lists                                         Segments

      ▪   Adult A                       ▪   2 older adult groups; 2 younger adult groups




  Most participants understood and had positive reactions to this statement.

     •    “I think, to me, that’s a true statement. There are a lot of kids with asthma and, you
          know. I just can’t determine where they’re getting it from.” (older adults, Baltimore)

     •    “That’s a wonderful statement.” (younger adult, Portland)


  One participant said that this statement would require proof. Some participants noted that,
  like many of the statements, it is “far too definitive” (older adult, Memphis). However,
  replacing “causes” with “is a cause of” satisfied one participant.

  Comparisons were made with the statement, “Tobacco smoke can harm your children.” One
  participant preferred “Secondhand smoke causes respiratory illness in children” because it
  was more specific.




             Worksheet                          Adult                        Adolescent

  New information                                 5.3%                            —
  Top 3 attention-grabbing                       18.4%                            —




  3.3.6.3 Secondhand Smoke Causes Pneumonia and Other Lung Infections in
          Children

                Lists                                         Segments

      ▪   Adult A                       ▪   2 older adult groups; 2 younger adult groups



  Participants did not indicate that they had trouble understanding this statement; however,
  many participants had not heard of the connection between secondhand smoke and
  pneumonia. Several participants stated that adding “can cause” or “may cause” would make
  the statement more believable. Several participants also mentioned their own experience as
  a child or as a parent who smoked, and noted that they or their children did not experience
  pneumonia or lung infections as a result of secondhand smoke; these participants were
  therefore less likely to pay attention to the statement.




                                                                                                36
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 27 of 34 PageID #: 1380
                                                                                Section 3 — Findings



  One participant noted that the statements pertaining to children generally had a greater
  impact.

     •    “I mean, if they just put anything that pretty much pertains to children, it might
          affect a little bit more better. I mean, I don’t want to do that to my child.” (young
          adult, Portland)




              Worksheet                          Adult                         Adolescent

  New information                                 34.2%                            —
  Top 3 attention-grabbing                        34.2%                            —




  3.3.7     Secondhand Effects in General
  3.3.7.1 Tobacco Smoke Causes Fatal Lung Disease in Nonsmokers

                  Lists                                        Segments

      ▪     Adult C                      ▪   2 older adult groups; 2 younger adult groups

      ▪     Adolescent A                 ▪   Adolescent male susceptible; adolescent male smoker




  Participant reactions to this statement were mixed. Most participants understood the
  statement and thought it referred to secondhand smoke or smoking around nonsmokers.

     •    “Don’t expose others to your cigarette smoke.” (older adult, Memphis)

     •    “You could be harming a person next to you who don’t smoke.” (older adult,
          Memphis)

  Some older adult and adolescent participants noted that the statement would be clearer if it
  specified that secondhand smoke is how nonsmokers are exposed to tobacco smoke.

     •    “Also, I don’t like how it doesn’t mention the word ‘secondhand smoke’ at all.”
          (adolescent male susceptible, Baltimore)

     •    “[You should add] ‘secondhand smoke’ because it, because you’re thinking, ‘How
          would a nonsmoker get a fatal lung disease?’” (older adult, Portland)

  Some participants did not believe the statement. Some participants noted that the word
  “fatal” made the statement less believable and seem overstated.

     •    “I can acknowledge that it can cause some problems for those who are around it a
          significant part of the time, but ‘fatal’?” (older adult, Memphis)



                                                                                                   37
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 28 of 34 PageID #: 1381
                                                                                Section 3 — Findings



     •   “Secondhand smoke does cause damage, but ‘fatal,’ you’re not really taking it in
         yourself, so I wouldn’t really understand too much about it.” (adolescent male
         susceptible, Baltimore)

     •   “I think it would, it’s fatal depending on the circumstance, like if you have asthma or
         something, it could be fatal, but just generally, I don’t, I don’t think that’s like true-
         ish.” (adolescent male susceptible, Baltimore)

  Some participants noted that amount of exposure to secondhand smoke was an important
  factor, but that this was not reflected in this statement.

     •   “I mean, if you’re not around anyone who smokes, or you’re around a lot of people
         that smoke very often, you know, maybe one puff gets blown in your face every
         three months, you know. I can’t really see it doing too much damage.” (adolescent
         male susceptible, Baltimore)

     •   “Like if you just say ‘in nonsmokers,’ well, anyone who doesn’t smoke is a
         nonsmoker, right? But if you say ‘nonsmokers that were exposed to secondhand
         smoke,’ it’s a little different.” (younger adult, Memphis)

  Some adult participants stated that this statement was not relevant to them because when
  they smoked, they usually did not smoke around nonsmokers and therefore did not expose
  others to secondhand smoke.

     •   “I usually smoke alone, too, so this doesn’t really apply to me.” (younger adult,
         Baltimore)

     •   “Yeah, because a lot of people are considerate smokers now. Like, we don’t smoke in
         cars with kids.” (older adult, Memphis)

     •   “I smoked normally outside, so I’m not like smoking in someone’s face, you know,
         like I’m smoking in my own car, you know, with the windows down, but if I have a
         nonsmoker in the car, I don’t smoke.” (older adult, Portland)

  Some participants in older adult groups and the adolescent male smoker group thought the
  statement would be better if it said “may cause” or “is a cause of” rather than “causes.”

     •   “I think they need to change it to where it either says ‘can cause lung disease’ or
         ‘may cause’ because saying ‘it causes it,’ that means everybody that’s around
         tobacco smoke eventually will die from lung disease, because not everybody’s going
         to get, and we know that’s not true… so when they say ‘it causes it,’ it can’t, they
         can’t prove that it causes it. It can only contribute to it…because you’re making a
         positive statement here when we all know it’s a gray area.” (older adult, Portland)




                                                                                                 38
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 29 of 34 PageID #: 1382
                                                                                  Section 3 — Findings



     •    “[It’s not believable] unless they’ve done studies over a long term, but I don’t think
          it’s a short-term.” (older adult, Baltimore)

  A few participants also noted that because there is treatment for sexual dysfunction, this
  statement and health issue is not as scary as others.

     •    “Even if this is true, even if this was 100% true, they have a fix for that, and it’s a
          little pill form. I mean, I’m just saying, I mean, I’ll notice that, like if you want to
          smoke a cigarette and you want to be sexual, you know there’s a pill.” (older adult,
          Memphis)

     •    “Just in case, there’s always Cialis.” (older adult, Baltimore)

             Worksheet                            Adult                         Adolescent

  New information                                  68.4%                            83.3%
  Top 3 attention-grabbing                         47.4%                            94.4%




  3.3.9.2 Smoking Causes Gangrene, Buerger’s Disease, and Diabetes, Which Can
          Lead to Amputation of Limbs

                 Lists                                          Segments

      ▪   Adult B                         ▪   2 older adult groups; 2 younger adult groups

      ▪   Adolescent B                    ▪   Adolescent female susceptible; adolescent female
                                              smoker




  None of the participants in any segment were able to accurately define Buerger’s disease.
  Only a few participants had heard of it.

     •    “I don’t know what it is. I’ve heard of it, but I don’t know. I know gangrene and I
          know diabetes but I don’t know Buerger’s disease.” (older adult, Baltimore)

     •    “Buerger’s disease, what is that?” (younger adult, Baltimore)

     •    “I don’t know what the first two are.” (adolescent female susceptible, Portland)

  Some participants had not heard before that diabetes and gangrene are related to smoking.
  In some groups, participants did not understand how gangrene could be related to smoking.

     •    “What does, I’m just curious, what the heck would gangrene have to do with
          cigarettes?” (older adult, Portland)

     •    “Gangrene is a little extreme.” (older adult, Portland)




                                                                                                     43
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 30 of 34 PageID #: 1383
                                                                                 Section 3 — Findings



  One participant pointed out that “they’re all related…I’m not sure they’re all related to
  smoking.”

  Many participants did not think the statement was believable. For some, the statement was
  not believable because they had never heard it before.

     •    “I don’t know of anybody that’s gotten gangrene from smoking.” (older adult,
          Baltimore)

     •    “Or diabetes from smoking, I’ve never heard that.” (older adult, Baltimore)

     •    “I think it, I don’t understand how smoking has to do with any of that.” (adolescent
          female susceptible, Portland)

     •    “Like we were talking about the cancer thing, like, so many people will already have
          diabetes who don’t smoke, it doesn’t really make an impact because it’s like, ‘well, I
          have a family history of diabetes, even if I don’t smoke, I’ll probably get it.’”
          (adolescent female susceptible, Portland)

  Other participants were confused about the association between diabetes or gangrene and
  smoking because they knew each to be caused by other things than smoking.

     •    “I don’t know what it would take. I mean, if you have diabetes, I know that it makes
          it worse. I guess it can lead to it. I mean, but it’s not the number one cause of it. I
          know that.” (younger adult, Memphis)

     •    “My dad died of diabetes, and he never smoked, so I don’t believe it, either.”
          (younger adult, Memphis)

              Worksheet                           Adult                        Adolescent

  New information                                  93.5%                           90.5%
  Top 3 attention-grabbing                         71.0%                           76.2%




  3.3.9.3 Smoking Causes Diabetes

                 Lists                                          Segments

      ▪   Adult C                         ▪   2 older adult groups; 2 younger adult groups

      ▪   Adolescent A                    ▪   Adolescent male susceptible; adolescent male smoker




  Many participants had not heard before that smoking causes diabetes, and many did not
  think this statement was believable.




                                                                                                    44
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 31 of 34 PageID #: 1384
                                                                              Section 3 — Findings



     •   “I never heard that.” (younger adult, Memphis)

     •   “I don’t believe this one.” (younger adult, Baltimore)

  Some participants did not think the statement was believable because they had never heard
  it and had not seen proof. Some participants pointed out that diabetes is caused by other
  things besides smoking and that this statement seemed to contradict other information they
  knew about diabetes.

     •   “I have [heard this before], but I know there’s a lot more causes of diabetes other
         than smoking, and I know not every smoker contracts diabetes, so even though, you
         know, rewording it might be, might make it more believable.” (older adult, Memphis)

     •   “Like both my, my parents and my grandparents, they both have diabetes. I smoke.
         They don’t even smoke. I smoke and I don’t have diabetes.” (younger adult,
         Memphis)

     •   “Children get it all the time… pregnant women get it all the time.” (younger adult,
         Memphis)

     •   “Being overweight causes diabetes.” (older adult, Portland)

     •   “Just hearing the other causes of diabetes, usually from too many sweets or
         genetics, so smoking, it just doesn’t seem believable.” (adolescent male susceptible,
         Baltimore)

  Some participants wanted to know how, or through what mechanism, diabetes is caused by
  smoking.

     •   “Yeah, I need more information and on, you know, how smoking could exactly cause
         that.” (younger adult, Baltimore)

     •   “If it would be like me being, like the third one, like where it actually breaks it down
         and tells you how it’s causing this, maybe then it’d be believable. It tells you how it’s
         happening.” (younger adult, Baltimore)

  One participant thought the connection between smoking and diabetes could be related to
  circulation and blood flow to the pancreas, but was not sure.

     •   “If you stop circulation to a pancreas, it can stop functioning, as well, and that’s the
         only thing I can think of, blood restriction to your pancreas.” (older adult, Portland)

  Some participants thought the statement would be more believable if it said “may cause” or
  “might be a contributing factor.”

     •   “It needs to say ‘may cause.’” (younger adult, Memphis)




                                                                                               45
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 32 of 34 PageID #: 1385
                                                                                 Section 3 — Findings



             Worksheet                            Adult                        Adolescent

  New information                                  94.7%                           77.8%
  Top 3 attention-grabbing                         52.6%                           66.7%




  3.3.9.4 Smoking Causes Blindness

                 Lists                                          Segments

      ▪   Adult C                         ▪   2 older adult groups; 2 younger adult groups
      ▪   Adolescent B                    ▪   Adolescent female susceptible; adolescent female
                                              smoker




  Most participants had not heard that smoking causes blindness, and many were unsure
  about whether to believe the statement.

     •    “Because you hear, you know, like we know the facts of how, like, cigarettes can
          cause cancer and, like, what the cancers it can cause, but you don’t hear about it
          causing blindness, like most, more, most of the population has to wear glasses or
          contacts and are considered blind, like that’s not, it’s not going to register with you
          that smoking can cause it.” (adolescent female susceptible, Portland)

     •    “Right, I’d like to know how it causes, I’m not saying I don’t believe either of them,
          but I don’t believe them yet because I haven’t, there’s no evidence.” (younger adult,
          Baltimore)

  Some participants did not believe the statement and thought it was an exaggeration.

     •    “It almost sounds too extreme.” (adolescent female susceptible, Portland)

     •    “Like it’s such a large leap from doing this to, ‘I can’t see,’ that it seems almost
          unrealistic.” (adolescent female susceptible, Portland)

  Some participants said they would believe the statement if it was less absolute and used
  “may cause” or “can cause.”

     •    “And we’re back to the same thing of stating ‘it causes it.’ No, it doesn’t cause it. It
          may contribute to it. It may affect it but it doesn’t flat out cause it.” (older adult,
          Portland)

     •    “Honestly, if they have the same issue with every one that comes up, it’s too
          absolute. It doesn’t list smoking as one of the factors or a contributing factor a risk
          factor—it’s too absolute and too simplistic.” (older adult, Memphis)




                                                                                                    46
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 33 of 34 PageID #: 1386
                                                              Section 4 — Discussion and Limitations



  cigarettes or secondhand smoke was related to the health effect being presented.
  Participants had positive reactions to aspects of statements that showed a mechanism of
  effect. When presented with a relatively general statement, especially if the statement
  indicated direct causality (X causes Y), participants often stated that they wanted to have
  statistics or some other kind of evidence for the effect. In general, providing more details
  seems likely to increase participants’ perception that a statement is true, particularly for
  those statements that have to do with health effects that are not related to the lungs, such
  as bladder cancer, blindness, and sexual dysfunction.

  The most prevalent finding across groups and statements was the negative reaction to
  statements of the type “X causes Y” (e.g. “cigarettes cause,” “smoking causes,” “tobacco
  smoke causes,” or “secondhand smoke causes” … [specific disease / health effect]).
  Participants referred to these statements as “blanket,” “absolute” or “definitive” statements.
  Participants often reasoned that these statements are not true because 1) other factors
  could also lead to the disease or health effect; and 2) participants have observed that not
  all smokers experience the disease or health effect. Participants often took personal
  experiences and anecdotal information into account when deciding whether they believed a
  statement. If their experience differed from their perception of the statement’s meaning,
  they often disbelieved the whole statement. Usually, participants suggested using “can
  cause,” “may cause,” or “increases the risk of” instead of “cause” or “causes.” In some FGs,
  at the request of FDA, the moderator probed for the acceptability of the wording “is a cause
  of,” which was also preferred over “cause” or “causes.” The challenge of concisely
  communicating population level risk information to individual consumers in a way that they
  will understand was highlighted by these FGs.

  Related to the negative reaction to “X causes Y” statements, participants also expressed a
  desire for more information about the relationship between the amount and duration of
  smoking to the health effects. This is consistent with findings from the discussions about
  health effects of smoking that took place before participants viewed the specific statements.
  Participants believed that the likelihood of experiencing health effects from smoking
  depends on how much or how often people smoke, how long they have smoked and
  whether they quit. Participants also indicated that effects of secondhand smoke are related
  to how much smoke is inhaled. If statements do not take amount or duration of exposure
  into account, participants seem to be more likely to discount the statements.

  Additional consumer education might also be needed with regard to the positive effects of
  quitting vs. the permanent effects of smoking on the body. Participants perceived
  contradictions between the mention of permanent health effects and the information they
  have seen and heard on commercials and in publications that discuss the benefits of
  quitting, as well as the statements that refer to the positive effects of quitting.




                                                                                                 52
Case 6:20-cv-00176-JCB Document 34-10 Filed 05/15/20 Page 34 of 34 PageID #: 1387
                                                             Section 4 — Discussion and Limitations



  4.2     Limitations
  As with all qualitative methods of research, it should be noted that results are not
  generalizable and therefore cannot be extended to wider populations. However, RTI took
  care to include a cross-section of participants from multiple racial groups, various ages and
  educational levels, and both genders.




                                                                                               53
